            Case 1:20-cv-07723-CM Document 1 Filed 09/18/20 Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


  IBTIHAJ ARSHAD,
                                                      Civil Action No.
                      Plaintiff,
                                                      COMPLAINT FOR VIOLATIONS
       v.                                             OF THE FEDERAL SECURITIES
                                                      LAWS


                                                      JURY TRIAL DEMANDED
   SPRING BANK PHARMACEUTICALS,
   INC., DAVID ARKOWITZ, TODD
   BRADY, TIMOTHY CLACKSON,
   MARTIN DRISCOLL, KURT M.
   EICHLER, PAMELA KLEIN, and
   SCOTT SMITH,


                      Defendants.



       Plaintiff Ibtihaj Arshad (“Plaintiff”) by and through his undersigned attorneys, brings this

action on behalf of himself, and alleges the following based upon personal knowledge as to those

allegations concerning Plaintiff and, as to all other matters, upon the investigation of counsel,

which includes, without limitation: (a) review and analysis of public filings made by Spring

Bank Pharmaceuticals, Inc. (“Spring Bank” or the “Company”) and other related parties and

non-parties with the United States Securities and Exchange Commission (“SEC”); (b) review and

analysis of press releases and other publications disseminated by certain of the Defendants

(defined below) and other related non-parties; (c) review of news articles, shareholder

communications, and postings on the Company’s website concerning the Company’s public

statements; and (d) review of other publicly available information concerning Spring Bank and

the Defendants.
            Case 1:20-cv-07723-CM Document 1 Filed 09/18/20 Page 2 of 16




                                  SUMMARY OF THE ACTION

       1.      This is an action brought by Plaintiff against Spring Bank and the Company’s

Board of Directors (the “Board” or the “Individual Defendants”) for their violations of Section

14(a) and 20(a) of the Securities Exchange Act of 1934, 15.U.S.C. §§ 78n(a), 78t(a), and SEC

Rule 14a-9, 17 C.F.R. 240.14a-9, in connection with the proposed merger of the Company with

F-star Therapeutics Limited (“F-star”) (the “Proposed Transaction”).

       2.      On July 29, 2020, the Company entered into an share exchange agreement (the

“Exchange Agreement”) with F-star. Pursuant to the terms of the Exchange Agreement, Spring

Bank will acquire: (i) the issued capital of F-star; and (ii) each ordinary share of F-star in

exchange for shares of Spring Bank common stock.               Following close of the Proposed

Transaction, F-star holders are expected to own approximately 61.2% of the outstanding capital

stock of the combined company.

       3.      On August 28, 2020, in order to convince the Company’s shareholders to vote in

favor of the Proposed Transaction, the Board authorized the filing of a materially incomplete and

misleading registration statement with the SEC on Form S-4 (the “Registration Statement”), in

violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Spring Bank and the Board for violations of Sections 14(a) and 20(a) of the Exchange Act and

Rule 14a-9. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Transaction unless and until the material information discussed below is disclosed to

Spring Bank shareholders before the vote on the Proposed Transaction or, in the event the

Proposed Transaction is consummated, recover damages resulting from the Defendants’

violations of the Exchange Act.




                                                 2
               Case 1:20-cv-07723-CM Document 1 Filed 09/18/20 Page 3 of 16




                                   JURISDICTION AND VENUE

          5.      This Court has subject matter jurisdiction over all claims asserted herein pursuant

to Section 27 of the Exchange Act, 15 U.S.C § 78aa, and 28 U.S.C. § 1331, as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

          6.      This Court has personal jurisdiction over all of the Defendants because each is

either a corporation that conducts business in, solicits shareholders in, and/or maintains

operations within, this District, or is an individual who is either present in this District for

jurisdictional purposes or has sufficient minimum contacts with this District so as to make the

exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

          7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                           THE PARTIES

          8.      Plaintiff is, and has been at all times relevant hereto, the owner of Spring Bank

shares.

          9.      Defendant Spring Bank is incorporated under the laws of Delaware and has its

principal executive offices located at 35 Parkwood Drive, Suite 210, Hopkinton, Massachusetts

01748. The Company’s common stock trades on the NASDAQ under the symbol “SBPH.”

          10.     Defendant David Arkowitz (“Arkowitz”) is and has been a director of Spring

Bank at all times during the relevant time period.

          11.     Defendant Todd Brady (“Brady”) is and has been a director of Spring Bank at all

times during the relevant time period.




                                                   3
          Case 1:20-cv-07723-CM Document 1 Filed 09/18/20 Page 4 of 16




       12.     Defendant Timothy Clackson (“Clackson”) is and has been a director of Spring

Bank at all times during the relevant time period.

       13.     Defendant Martin Driscoll (“Driscoll”) is and has been the President, Chief

Executive Officer, and a director of Spring Bank at all times during the relevant time period.

       14.     Defendant Kurt M. Eichler (“Eichler”) is and has been a director of Spring Bank

at all times during the relevant time period.

       15.     Defendant Pamela Klein (“Klein”) is and has been a director of Spring Bank at all

times during the relevant time period.

       16.     Defendant Scott Smith (“Smith”) is and has been the Chairman of the Board of

Spring Bank at all times during the relevant time period.

       17.     Defendants Arkowitz, Brady, Clackson, Driscoll, Eichler, Klein, and Smith are

collectively referred to herein as the “Individual Defendants.”

       18.     The Individual Defendants, along with Defendant Spring Bank, are collectively

referred to herein as “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

                                  Background of the Company

       19.     Spring Bank is a clinical-stage biopharmaceutical company engaged in the

discovery and development of novel therapeutics for the treatment of a range of cancers and

inflammatory diseases using its proprietary small molecule nucleotide platform. The Company

designs its compounds to selectively target and modulate the activity of specific proteins

implicated in various disease states. Spring Bank’s internally-developed programs are primarily

designed to stimulate and/or dampen immune responses to achieve a desired therapeutic effect.




                                                 4
          Case 1:20-cv-07723-CM Document 1 Filed 09/18/20 Page 5 of 16




       20.    Spring Bank is devoting its resources to advancing multiple programs in its

STING (STimulator of INterferon Genes) product portfolio, including its STING agonist clinical

program in oncology, its STING antagonist compounds for inflammatory diseases, and its

STING agonist antibody drug conjugate (“ADC”), program for oncology.

                    The Company Announces the Proposed Transaction

       21.    On July 29, 2020, the Company jointly issued a press release announcing the

Proposed Transaction. The press release stated in part:


       HOPKINTON, Mass. and CAMBRIDGE, United Kingdom and CAMBRIDGE,
       Mass., July 29, 2020 (GLOBE NEWSWIRE) -- Spring Bank Pharmaceuticals,
       Inc. (Nasdaq: SBPH) (“Spring Bank”), a clinical-stage biopharmaceutical
       company developing novel therapeutics for oncology and inflammatory diseases,
       and F-star Therapeutics, Limited (“F-star”), a privately-held clinical-stage
       biopharmaceutical company focused on transforming the lives of patients with
       cancer through the development of innovative tetravalent bispecific (mAb2™)
       antibodies, today announced that the companies have entered into a definitive
       share exchange agreement pursuant to which Spring Bank will, subject to
       stockholder approval, acquire all of the outstanding share capital of F-star in
       exchange for newly issued shares of Spring Bank in an all-stock transaction. The
       combined company, operating under the name F-star Therapeutics, Inc., will
       advance its immuno-oncology pipeline of multiple tetravalent bispecific antibody
       programs, as well as Spring Bank’s STING (STimulator of INterferon Gene)
       agonist, SB 11285, currently in a Phase 1/2 clinical trial.

       Martin Driscoll, President and CEO of Spring Bank, said: “After an extensive
       and thorough review of Spring Bank’s strategic options following the termination
       of our Phase 2b Hepatitis B development program earlier this year, we are
       thrilled to announce a proposed combination with F-star Therapeutics. We
       believe the combined company’s strong portfolio of multiple clinical-stage
       immuno-oncology therapeutic programs, near-term milestones, and accomplished
       oncology development leadership team offer an excellent opportunity to benefit
       cancer patients, as well as provide the potential for future value creation for
       Spring Bank stockholders. The F-star leadership team has committed to
       continuing the ongoing clinical trial of SB 11285, an IV-administered STING
       agonist, as part of its expansive immuno-oncology clinical pipeline.

       “This transaction offers the Spring Bank stockholders of record as of immediately
       prior to the close of the combination potential future additional value in the form
       of two contingent value rights (“CVRs”) related to our STING agonist and



                                                5
      Case 1:20-cv-07723-CM Document 1 Filed 09/18/20 Page 6 of 16




    STING antagonist programs. The first CVR represents the right to receive a
    potential future cash payment of at least $1.00 per share (on a pre-reverse split
    basis) if the combined company consummates one or more strategic transactions
    for SB 11285 aggregating at least approximately $18.0 million within a certain
    period following the closing. The second CVR gives Spring Bank stockholders the
    right to receive 80% of the net proceeds from a potential development agreement
    and from one or more strategic transactions related to the STING antagonist
    research program that are consummated within a certain period following the
    closing of the combination.”

    Eliot Forster, CEO of F-star, said: “We are truly excited about the opportunity
    created by this proposed combination to further advance our pipeline of novel
    tetravalent bispecific antibodies, which we believe will be able to address the
    limitations of current therapies in the field of immuno-oncology. At F-star, we are
    pioneering a differentiated approach to bispecifics, using a natural human IgG1
    antibody format that has already shown early signs of clinical activity,
    established manufacturing processes and promising safety.

    “Currently, only a minority of patients realize long-lasting benefit from
    immunotherapy, so there remains a significant unmet medical need to develop
    more effective cancer treatment options. We believe this transaction will provide
    the resources to accelerate F-star’s clinical development and generate
    stockholder value through a pipeline of novel therapies with the potential to
    improve the lives of patients with difficult to treat cancers.”

    By developing medicines that seek to block tumor immune evasion, F-star’s goal
    is to offer patients greater and more durable benefits than current immuno-
    oncology treatments. Through its proprietary tetravalent, bispecific antibody
    (mAb²) format, F-star’s mission is to generate highly differentiated, best-in-class
    drug candidates with monoclonal antibody-like manufacturability.

    The combined company’s pipeline will include:

•   FS118, a LAG-3/PD-L1-targeting tetravalent bispecific antibody, currently in
    Phase 1 development
•   FS120, a Phase 1-ready dual T cell agonist tetravalent bispecific antibody
    targeting OX40 and CD137
•   FS222, a conditional agonist targeting CD137 and PD-L1 expected to enter first
    in human trials in the first quarter of 2021
•   SB 11285, a novel IV-administered STING agonist, currently in a Phase 1/2
    clinical trial for the treatment of solid tumors
•   Additional research programs from the F-star differentiated bispecific technology
    platform and the potential further development of Spring Bank’s STING agonist
    antibody drug conjugates (“ADCs”)




                                            6
      Case 1:20-cv-07723-CM Document 1 Filed 09/18/20 Page 7 of 16




    The combined company plans to advance its pipeline through multiple clinical
    trials, including the following anticipated near-term milestones that offer
    significant potential value creation for Spring Bank’s stockholders:

•   Report Phase 1 results from the FS118 program (2020 Q4)
•   Update on SB 11285 monotherapy cohorts (2020 Q4)
•   Update on accelerated dose titration from the FS120 Phase 1 trial (2021 Q2)
•   Initial read out from the SB 11285-atezolizumab combination cohort (2021 H1)
•   Initiation of PK/PD expansion cohorts in the FS222 Phase 1 trial (2021 Q4)
•   Update on FS118 Phase 2 proof of concept trial (2022 Q1)
•   Initiation of FS120 PD-1 combination trial (2022 Q2)
•   Update on dose escalation in FS222 Phase 1 (2022 Q2)
•   Report FS118 Phase 2 proof of concept readout (2022 Q4)
•   Report initiation of tumor specific expansion cohorts in FS222 Phase 1 (2022 Q4)

    F-star anticipates raising additional capital at the closing of the proposed
    combination from current and potential new investors and the combined company
    expects to have at least $40 million in cash prior to closing. This financing will
    help fund the further development of the combined company’s preclinical and
    clinical immuno-oncology programs, and the combined company expects to have
    multiple opportunities to raise non-dilutive capital from existing and future
    business development collaborations over the next two to three years.

    About the Proposed Combination

    Pursuant to the share exchange agreement, Spring Bank will acquire all of the
    outstanding share capital of F-star in exchange for the issuance of newly issued
    shares of Spring Bank common stock upon closing, subject to the satisfaction or
    waiver of customary closing conditions, including the receipt of the required
    approval of the Spring Bank stockholders. On a pro forma basis and assuming that
    the proceeds of the concurrent F-star financing will be $25 million, current Spring
    Bank equity holders and F-star equity holders will own approximately 38.8% and
    61.2%, respectively, of the combined company calculated on a fully diluted basis
    using the treasury stock method and, in the case of Spring Bank, excluding out-of-
    the-money options and warrants. The actual ownership allocation will be subject
    to adjustment based on Spring Bank’s net cash balance at the closing of the
    transaction, the actual amount raised in the F-star financing and certain other
    terms set forth in the share exchange agreement. Prior to closing, Spring Bank
    will seek stockholder approval to effect a reverse stock split of its outstanding
    common stock so that the combined company satisfies the continued listing
    requirements of the Nasdaq Capital Market.

    In addition to retaining equity ownership of the combined company, Spring Bank
    stockholders of record as of the close of the combination will have the
    opportunity to obtain potential future value in the form of two CVRs associated
    with Spring Bank’s ongoing Spring Bank SB 11285 IV clinical program and



                                            7
  Case 1:20-cv-07723-CM Document 1 Filed 09/18/20 Page 8 of 16




Spring Bank’s STING antagonist research platform. Subject to the terms of the
first CVR agreement for the STING agonist clinical program, if one or more
strategic transactions are consummated for SB 11285 by the combined company
during a period that is the longer of one and a half years following the closing of
the combination or one year after the final database lock of the current SB 11285
IV Phase 1a/1b trial, those equity holders of Spring Bank will receive the greater
of 25% of the net proceeds from such transactions or $1.00 per share (on a pre-
reverse split basis), provided that the aggregate net proceeds are at least
approximately $18.0 million. Subject to the terms of the second CVR agreement,
if a potential development agreement is consummated and one or more strategic
transactions are consummated for the STING antagonist research platform by the
combined company during the seven (7)-year period following the closing of the
combination, those equity holders of Spring Bank will receive 80% of the net
proceeds from such transactions. If Spring Bank enters into a development
agreement for the STING antagonist research platform in advance of the closing
of the proposed combination, Spring Bank may include certain proceeds from
such transaction in its net cash calculation.

The Spring Bank directors and officers have signed support agreements
committing them to vote in favor of the transaction. These same parties, as well F-
star’s key equity holders, directors and officers, have signed lock-up agreements
restricting transfers of the combined company’s stock (except as to any shares
purchased by such holders in the financing closing immediately prior to the
business combination) for 180 days post-closing.

The transaction has been approved by the boards of directors of both companies
and the equity holders of F-star, who have signed the share exchange agreement.
The combined company will be headquartered out of F-star’s existing facilities in
Cambridge, U.K. and Cambridge, MA. Following closing, which is expected to
occur in late 2020, Spring Bank will be re-named F-star Therapeutics, Inc. and is
expected to trade on the Nasdaq Capital Market under the ticker symbol “FSTX”.

Ladenburg Thalmann & Co. Inc. is acting as exclusive financial advisor and
Lowenstein Sandler is serving as legal counsel to Spring Bank. Mintz Levin and
Mills & Reeve are serving as legal counsel to F-star.

Management and Organization

Effective as of the closing of the transaction, Eliot Forster, Ph.D., MBA, will be
the President and Chief Executive Officer of the combined company. Senior
members of the current F-star and Spring Bank teams will be asked to become a
part of the key leadership team of the combined company. Martin Driscoll,
President and Chief Executive Officer of Spring Bank, will not be a member of
the leadership team of the combined company.




                                        8
           Case 1:20-cv-07723-CM Document 1 Filed 09/18/20 Page 9 of 16




       Effective with the closing of the combination, the board of directors of the
       combined company will initially consist of eight directors. Of the current Spring
       Bank board, David Arkowitz MBA, Todd Brady, M.D., Ph.D. and Pamela Klein,
       M.D., will continue as members of the combined company’s board of directors.

                 FALSE AND MISLEADING STATEMENTS
      AND/OR MATERIAL OMISSIONS IN THE REGISTRATION STATEMENT

       22.    On August 28, 2020, the Company authorized the filing of the Registration

Statement with the SEC.       The Registration Statement recommends that the Company’s

shareholders vote in favor of the Proposed Transaction.

       23.    Defendants were obligated to carefully review the Registration Statement prior to

its filing with the SEC and dissemination to the Company’s shareholders to ensure that it did not

contain any material misrepresentations or omissions. However, the Registration Statement

misrepresents and/or omits material information that is necessary for the Company’s

shareholders to make informed decisions regarding whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

                 Material False and Misleading Statements or Material
     Misrepresentations or Omissions Regarding the Company’s Financial Projections

       24.    The Registration Statement omits the projections prepared by the Company’s and

F-star’s management concerning the Proposed Transaction.

       25.    Disclosure of the above information is vital to provide investors with the complete

mix of information necessary to make an informed decision when voting on the Proposed

Transaction. Specifically, the above information allow shareholders a basis to predict the future

financial performance of the Company and would provide shareholders with a better

understanding of the analyses performed by the Company’s financial advisor in support of its

opinion.




                                                9
            Case 1:20-cv-07723-CM Document 1 Filed 09/18/20 Page 10 of 16




                      Material False and Misleading Statements or Material
              Misrepresentations or Omissions Regarding Ladenburg’s Financial Opinion

        26.     The Registration Statement contains the financial analyses and opinion of

Ladenburg Thalmann & Co. Inc. (“Ladenburg”) concerning the Proposed Transaction, but fails

to provide material information concerning such.

        27.     With respect to Ladenburg’s Implied Equity Value for F-Star of approximately $60

million, the Registration Statement fails to disclose how Ladenburg calculated the implied

purchase price per share of F-Star common stock.

        28.     With respect to Ladenburg’s Analysis of Selected Initial Public Offering

Transactions, the Registration Statement fails to disclose the basis for each of the companies

selected for the analysis.

        29.     With respect to Ladenburg’s Analysis of Selected Precedent M&A Transactions,

the Registration Statement must disclose the basis for each of the transactions selected for the

analysis.

        30.     Lastly, the Registration Statement fails to provide any financial analyses

conducted on the Company and omits what, if any, were created.

        31.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed. Moreover,

the disclosure of projected financial information is material because it provides shareholders with

a basis to project the future financial performance of a company and allows shareholders to

better understand the financial analyses performed by the Company’s financial advisor in support

of its fairness opinion.




                                                10
           Case 1:20-cv-07723-CM Document 1 Filed 09/18/20 Page 11 of 16




          32.   Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                   Material False and Misleading Statements or Material
                Misrepresentations or Omissions Regarding the Sales Process

          33.   The Registration Statement omits material information relating to the sales

process leading up to the Proposed Transaction.

          34.   Specifically, the Registration Statement fails to disclose: (i) whether any of the

confidentiality agreements entered into by Spring Bank prior to the Special Committee’s

engagement of Ladenburg contained standstill and/or “don’t ask, don’t waive” provisions; and

(ii) the terms and values of the indications of interest submitted “by early May 2020.”

          35.   Without the above described information, the Company’s shareholders are unable

to cast a fully informed vote on the Proposed Transactions. Accordingly, in order to provide

shareholders with a complete mix of information, the omitted information described above

should be disclosed.

                                             COUNT I

                     (Against All Defendants for Violations of Section 14(a)
                of the Exchange Act and Rule 14a-9 Promulgated Thereunder)

          36.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          37.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the




                                                  11
          Case 1:20-cv-07723-CM Document 1 Filed 09/18/20 Page 12 of 16




Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

       38.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that communications with stockholders in a recommendation statement shall not

contain “any statement which, at the time and in the light of the circumstances under which it is

made, is false or misleading with respect to any material fact, or which omits to state any

material fact necessary in order to make the statements therein not false or misleading.” 17

C.F.R. § 240.14a-9.

       39.     Defendants have issued the Registration Statement with the intention of soliciting

shareholders support for the Proposed Transaction. Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement, which fails to provide critical

information regarding, among other things, the financial projections for the Company.

       40.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Defendants, by virtue

of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Registration Statement, but nonetheless failed to obtain and disclose such

information to shareholders although they could have done so without extraordinary effort.

       41.     The Defendants knew or were negligent in not knowing that the Registration

Statement is materially misleading and omits material facts that are necessary to render it not




                                                     12
         Case 1:20-cv-07723-CM Document 1 Filed 09/18/20 Page 13 of 16




misleading. The Defendants undoubtedly reviewed and relied upon the omitted information

identified above in connection with their decision to approve and recommend the Proposed

Transaction.

       42.     The Defendants knew or were negligent in not knowing that the material

information identified above has been omitted from the Registration Statement, rendering the

sections of the Registration Statement identified above to be materially incomplete and

misleading. Indeed, the Defendants were required to be particularly attentive to the procedures

followed in preparing the Registration Statement and review it carefully before it was

disseminated, to corroborate that there are no material misstatements or omissions.

       43.     The Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement. The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence. The Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully as the Company’s directors. Indeed,

the Defendants were intricately involved in the process leading up to the signing of the Merger

Agreement and the preparation of the Company’s financial projections.

       44.     The misrepresentations and omissions in the Registration Statement are material

to Plaintiff, who will be deprived of his right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction.

       45.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                13
           Case 1:20-cv-07723-CM Document 1 Filed 09/18/20 Page 14 of 16




                                             COUNT II

                            (Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act)

          46.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          47.   The Individual Defendants acted as controlling persons of Spring Bank within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Spring Bank, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Registration Statement filed with the SEC, they had the power to influence and control and

did influence and control, directly or indirectly, the decision making of the Company, including

the content and dissemination of the various statements that Plaintiff contends are materially

incomplete and misleading.

          48.   Each of the Individual Defendants was provided with, or had unlimited access to,

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the

issuance of the statements or cause the statements to be corrected.

          49.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Registration Statement at issue contains

the unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were thus directly involved in preparing this document.

          50.   In addition, as set forth in the Registration Statement sets forth at length and



                                                  14
         Case 1:20-cv-07723-CM Document 1 Filed 09/18/20 Page 15 of 16




described herein, the Individual Defendants were involved in negotiating, reviewing, and

approving the Merger Agreement. The Registration Statement purports to describe the various

issues and information that the Individual Defendants reviewed and considered. The Individual

Defendants participated in drafting and/or gave their input on the content of those descriptions.

       51.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       52.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       53.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      Directing the Individual Defendants to disseminate an Amendment to the

Registration Statement that does not contain any untrue statements of material fact and that states

all material facts required in it or necessary to make the statements contained therein not

misleading;




                                                15
         Case 1:20-cv-07723-CM Document 1 Filed 09/18/20 Page 16 of 16




       C.      Directing Defendants to account to Plaintiff for all damages sustained because of

the wrongs complained of herein;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

Dated: September 18, 2020                                      Respectfully submitted,

                                                               By: /s/ Joshua M. Lifshitz
                                                               Joshua M. Lifshitz
                                                               Email: jml@jlclasslaw.com
                                                               LIFSHITZ LAW FIRM, P.C.
                                                               821 Franklin Avenue, Suite 209
                                                               Garden City, New York 11530
                                                               Telephone: (516) 493-9780
                                                               Facsimile: (516) 280-7376

                                                               Attorneys for Plaintiff




                                                 16
